Citation Nr: 0933827	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in May 2008.  
Thereafter, the Board reopened and remanded the Veteran's 
claim for service connection for a low back disorder in 
August 2008.


FINDING OF FACT

The Veteran's current low back disorder is not related to any 
injury or disease incurred in service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
November 2005 and March 2006, prior to the initial AOJ 
decision on his claim.  The Board finds that the notices 
provided fully comply with VA's duty to notify.  Likewise, 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in November 2008.  The 
Board also notes that a VA examination was conducted in March 
1983 and the report is in the claims file.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

As the Board noted in the August 2008 remand, the record 
shows that the Veteran has a current back disorder diagnosed 
in August 2006 by lumbar myelogram to be retrolisthesis at 
L3-4 and L4-5, multilevel spondylosis, multilevel disc bulges 
and central canal stenosis at L2-3.  The Board also observed 
that the Veteran had submitted an opinion from a private 
doctor that his military service exacerbated his problem and 
led to his present situation (diagnosed as severe spinal 
stenosis).  However, the Board noted that there is evidence 
of two post-service injuries to the Veteran's low back prior 
to this doctor's opinion letter that was not accounted for in 
his letter.  

There is evidence in the file that the Veteran was involved 
in a serious car accident in 1982.  A VA treatment note from 
June 1982 received since remand indicates that the Veteran 
was involved in an automobile accident on June 16, 1982, but 
that he received treatment from a private hospital and was 
only seeking to have the prescriptions he was given filled by 
VA.  VA treatment records from December 1982 show the 
Veteran's complaint of back pain.  He was initially diagnosed 
to have dorsal myositis, but then was diagnosed to have 
spondylolisthesis, grade I, as seen on x-ray.  The second 
injury seen in the claims file occurred in June 2005.  Per 
the workers' compensation records, on June 27, 2005, the 
Veteran was involved in a slip and fall at work.  The 
injuries related were lumbar strain and left knee.  
Subsequent treatment records, both VA and non-VA, show the 
Veteran's continued and increasing complaints of low back 
pain.  Finally, there is also evidence that the Veteran's 
canal stenosis at the L2-3 level may be genetic.  (See 
February 2006 private medical treatment note.)  

Thus, it is undisputed that the Veteran has a current low 
back disorder.  It is also undisputed that the Veteran was 
treated in service for low back pain.  Service treatment 
records show the Veteran was treated once in April 1978 for 
complaints of low back pain with normal examination findings.  
Separation examination in May 1979, however, was silent for 
findings of any abnormality of the spine.

In light of the above, because it is undisputed that the 
Veteran had complaints during service and currently has a low 
back disorder, the Board will focus on the evidence that 
relates to whether the condition is related to service or to 
a service-connected disability.  See Newhouse v. Nicholson, 
No. 06-7302 (Fed. Cir. Aug. 10, 2007); Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  

As previously discussed, the Board remanded the Veteran's 
claim in August 2008 because the evidence showed a current 
disability with some complaints of back pain in service but 
there was also evidence of post-service injuries and a 
possible congenital condition.  In addition, the Board 
acknowledged the private medical opinion, but noted that it 
failed to address the two post-service injuries.  Thus the 
Board specifically requested that a VA examination be 
conducted and that the examiner provide an etiology opinion 
of the cause of the Veteran's current low back disorder 
taking into account the service treatment records, the 
evidence of the two post-service injuries, and the private 
doctor's opinion.  In addition, the examiner was asked to 
address if there was any congenital component to the 
Veteran's low back disorder.

The Veteran underwent the requested examination in November 
2008.  The examiner noted that he reviewed the entire claims 
file in detail, with particular attention to the service 
treatment records, the contents of the BVA remand, the prior 
VA examinations of the lumbar spine and extensive post-
discharge VA medical treatment records and private treatment 
records, including radiographs.  The examiner stated that a 
review of the records and history and physical examination of 
the Veteran showed that his current condition is degenerative 
arthropathy of the lumbosacral spine with multi-level 
degenerative disc disease and left L5 radiculopathy.  

The examiner noted that a review of the service treatment 
records shows an entry from April 1978 with notation of 
complaint of low back pain with normal examination findings, 
and the assessment of superficial muscular strain of the low 
back.  The examiner noted that there are no other notations 
regarding low back pain in the service treatment records.  
Furthermore, he noted that the military exit physical 
examination does not annotate any disability or abnormality 
of the lumbar spine at discharge in 1979.  

With regard to post discharge, the examiner noted that a 
significant motor vehicle accident in 1982 is annotated with 
complaints of back pain noted thereafter.  The Veteran 
underwent VA examination in 1984 (the Board notes this 
examination actually occurred in March 1983) with no 
objective findings of any lumbar spine disability, and the 
claim was denied.  The examiner noted that the only 
subsequent objective data regarding the lumbosacral spine 
surfaces in 2005.  At that time, the Veteran experienced a 
slip and fall while working at the VA Medical Center, was 
complaining of low back pain and underwent radiographic 
evaluation which revealed diffuse degenerative arthropathy 
with MRI (magnetic resonance imaging) of November 2005 
showing multilevel disc disease with resultant L2-3 spinal 
stenosis and left L4-5 disc disease resulting in L4-5 
foraminal narrowing.  At that time, he had symptoms 
suggestive of an L5 radiculopathy.  The examiner stated that 
these radiographic findings are not congenital, and are all 
consistent with diffuse lumbosacral spine degenerative 
arthropathy with disc disease and left L5 radiculopathy, 
mild.

In rendering the requested etiology opinion, the examiner 
stated that, in view of the nature of the single episode of 
low back condition documented in service, described as an 
acute and transitory condition, not annotated further in 
service, and in view of the negative low back findings at the 
1984 (should be 1983) VA examination, and the long interval 
to the annotation of lumbosacral pathology, and in view of 
the two documented post discharge injuries to the lumbosacral 
spine, and without documentation of any objective link or 
nexus to service, it is his opinion that it is less likely 
than not the currently claimed lumbosacral spine condition is 
related to military service or any event or condition 
incurred during service.  Furthermore, the examiner stated 
that, in reference to the May 2007 notation offered by the 
private doctor wherein he states "I believe his military 
service exacerbated his problem and led to his present 
condition," this has no objective data to substantiate or 
support this belief, and is mere speculation.

The private doctor's statement states, "I have examined the 
above named patient and his history and physical exam is 
consistent with severe spinal stenosis....  I believe his 
service in the United States army exacerbated his problem and 
led to the present situation."

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In weighing the above evidence, the Board finds that the 
November 2008 VA examiner's opinion should be afforded more 
probative value than the May 2007 private doctor's opinion.  
The VA examiner's opinion is based upon a review of the full 
record before VA and is a well-reasoned, factually accurate 
medical opinion.  Conversely, the private doctor's statement 
does not indicate the exact history and examination findings 
he relied upon in rendering his opinion.  Thus, it is unknown 
to the Board whether the private doctor's medical opinion is 
based upon the same factual premise as the VA examiner's 
opinion.  It is also unclear whether the private doctor had 
reviewed the service treatment records or that he knew about 
the two post-service injuries to the Veteran's lumbosacral 
spine.  In addition, as the VA examiner pointed out, the 
private doctor's opinion is mere speculation without any 
reference to objective data or other evidence to support his 
medical conclusion.  For these reasons, the private doctor's 
medical opinion lacks probative value because the doctor 
failed to set forth a factually accurate and fully articulate 
and well-reasoned opinion.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (It is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes probative value to a medical opinion.).  See 
also, Bloom v. West, 5 Vet. App. 104, 145 (1999) (A medical 
opinion based on speculation, without supporting data or 
other rationale, does not provide the required degree of 
medical certainty.).

Moreover, the Board finds that the absence of a finding of 
any lumbosacral spine abnormality at the separation 
examination in 1979, the lack of any evidence of treatment 
after service for a low back disorder until after the motor 
vehicle accident in 1982, the absence of any objective 
findings at the March 1983 VA examination, and the further 
absence of any treatment from 1984 until 2003 is negative 
evidence against the Veteran's claim that he has had a 
continuity of symptomatology.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, the Veteran's statements as to continuity of 
symptomatology lack probative value as they are inconsistent 
with contemporaneous medical evidence that does not show the 
Veteran had continuous symptoms.

The Board does not doubt the Veteran's sincere belief that 
his current low back disorder is related to an injury in 
service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current low back disorder and his military 
service.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's current low back disability is related to any 
injury or disease incurred in service.  The preponderance of 
the evidence being against the Veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


